                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN DOE,                                                No. 4:18-CV-02350

                 Plaintiff.                              (Judge Brann)

       v.

THE PENNSYLVANIA
STATE UNIVERSITY,

                 Defendant.

                                          ORDER

                                       MAY 31, 2019

       In accordance with the accompanying Memorandum Opinion, IT IS HEREBY

ORDERED that:

  1.        PSU’s Motion to Dismiss, ECF No. 16, is GRANTED.

  2.        Mr. Doe’s Complaint, ECF No. 1, is DISMISSED.

  3.        No later than June 27, 2019, Mr. Doe MAY FILE an amended complaint to

            address the deficiencies identified in this Order.

  4.        If Mr. Doe fails to file an amended complaint by June 27, 2019:

            a.     Mr. Doe’s Complaint, ECF No. 1, SHALL BE CONSIDERED

                   DISMISSED WITH PREJUDICE, and

            b.     The Clerk of Court SHALL CLOSE this case.

                                                  BY THE COURT:


                                                  s/ Matthew W. Brann
                                                  Matthew W. Brann
                                                  United States District Judge
